Citation Nr: 1613357	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.
 
2.  Entitlement to service connection for hyperlipidemia, including as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2013, the Board remanded the appeal for additional development.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of service connection for diabetes mellitus and erectile dysfunction are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Hyperlipidemia is a laboratory finding, not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in an August 2008 letter, prior to the rating decision on appeal.  An error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.

VA has not afforded the Veteran a VA medical examination in the matter adjudicated.  The Board finds that VA is not required to provide an examination or obtain an opinion in this matter because the Board does not dispute the existence of hyperlipidemia; and because there is no indication of underlying disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004).

With regard to the claim for hyperlipidemia, the Board finds substantial compliance with Board's prior remand insofar as further development would be futile in the absence of a disability for VA compensation purposes, as discussed below.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hyperlipidemia.  Hyperlipdemia is not a disability for VA compensation purposes.

Hyperlipidemia is a laboratory finding and, standing alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the Veteran has not identified any particular current disorder attributable to hyperlipidemia.

Accordingly, the Board finds that the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.


ORDER

Service connection for hyperlipidemia is denied.


REMAND

VA received a VA disability compensation claim in June 2008 from the Veteran for diabetes mellitus and erectile dysfunction as secondary to Agent Orange exposure during active duty on the South Korea demilitarized zone (DMZ).  See VA Form 21-526 (June 25, 2008).  In September 2008, the Veteran reported that he served at Camp Coursen and had patrol duty along the DMZ and guard duty along the Injun River "not far from the DMZ."  He noted that there was "quite a bit of dead vegetation which was probably sprayed with Agent Orange chemicals which I didn't know at the time.  This is where I may have come in contact with the chemical Agent Orange."  The Veteran stated that he was not treated for any major illness until 1991-noting he was diagnosed in 1992 with diabetes.  See Correspondence (September 8, 2008).  He subsequently reported that the exact dates of when Agent Orange was used in Korea is unknown, and reference the VA adjudication manual; he argued that "diabetes was very possibly caused by exposure to Agent Orange used around the DMZ in Korea."  See Correspondence (January 25, 2011).  The Veteran speculated that herbicides had been used in South Korea prior to his active duty in that location, which had remained.  See VA Form 9 (January 25, 2011).

In essence, the Veteran claims that he was exposed to Agent Orange while stationed in the DMZ in South Korea from 1967 to 1968 as part of the 2nd Battalion, 9th Infantry Division.

STRs show no complaints or findings for either disorder.  Report of service separation examination dated in June 1968 reflects normal clinical evaluation.  These conditions are first documented more than 20 years after service separation and none of the medical evidence associated with these disorders shows that they are etiologically related to service, to include herbicide exposure.  The Veteran's service personnel records show that he served in the unit and area alleged, but from January 6, 1967 to March 2, 1968.  According to a Record of Assignments, he began his transfer from Korea to the continental United States (CONUS) on March 2, 1968 and arrived at Fort Campbell in Kentucky in the United States on April 8, 1968.

Statements of the Veteran reflect that he speculates that there was herbicide use while he served in Korea at the DMZ and a nearby river.  He does not report firsthand knowledge that herbicide agents were sprayed during his tour, nor has he provided other evidence (i.e. buddy statements) indicating herbicide use during his period of service in Korea.  However, the Veteran is competent to report seeing dead vegetation, along with serving in the DMZ and at a nearby river.  See Layno, supra.

In October 2013, the Board remanded the Veteran's claim to attempt to corroborate his report of herbicide exposure.  VA was unable to corroborate through the National Personnel Records Center (NPRC) whether, from April 1, 1968 to April 7, 1968, while in the process of transferring, the Veteran remained in an area in or near the Korean DMZ, attached to the 2nd Battalion, 9th Infantry Division, and exposed to herbicide agents.  The Veteran likewise has not responded to the VA's request for information on his whereabouts during that period.  The Veteran is reminded that VA's duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential to establishing his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Notwithstanding the development above, the Board finds that there has not been substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence indicating otherwise.  38 U.S.C.A. § 1116(f).  Under 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011, VA extended the presumption of herbicide exposure to veterans in certain units who served in an area in or near the Korean DMZ between April 1, 1968 and August 31, 1971.  See M21-1, Part IV, Subpart ii, 1.H.4.a (January 20, 2016).  The units that VA and the Department of Defense (DOD) determined served in this area include the 2nd Battalion, 9th Infantry Division.  See M21-1, Part IV, Subpart ii, 1.H.4.b.  See also 38 C.F.R. § 3.307(a)(6)(iv).

For veterans who assert Agent Orange exposure during service in the Korea at a different time, the VA Adjudication Procedures Manual (M21-1) provides guidance for additional development.  The Board is not bound by VA adjudication manuals or similar administrative issue.  See 38 C.F.R. § 19.5.  Here, while record shows that the AOJ requested verification through the NPRC, VA has not contacted the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed herbicide exposure.  The M21-1 provides that if exposure to herbicides cannot be verified based on the resources available to VA, then the final step is to send a request to the JSRRC for verification.  See M21-1, Part IV, Subpart ii, 1.H.4.b; and See M21-1, Part IV, Subpart ii, 1.H.1.k-m.  The JSRRC may refer the matter to the U.S. Army Medical Research Institute of Chemical Defense (USAMRICD) or US Army HQDA Office of the Surgeon General.  A response from JSRRC or any other entity contacted should be associated with the claims file.

Accordingly, the claim is remanded for the following action:

1.  The AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed herbicide exposure.  The JSRRC may refer the matter to the U.S. Army Medical Research Institute of Chemical Defense (USAMRICD) or Headquarters Department of the Army (HQDA) Office of the Surgeon General.  A response from JSRRC or any other entity contacted should be associated with the claims file.

2.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should readjudicate the claims.  If the claims remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


